Casey, J.
Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 27, 1987, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a weapon in the third degree.
The only issue raised on this appeal is whether the term "dangerous knife” contained in Penal Law § 265.01 (2) is so vague and indefinite as to render unconstitutional the statute under which defendant was indicted (Penal Law § 265.02 [1]). *753According to defendant’s argument, the Legislature’s use of the modifier "dangerous” indicates that not all knives are subject to the statutory proscription and, in the absence of a specific definition of "dangerous knife” in the Penal Law, it cannot be determined with any degree of certainty what conduct is prohibited by the statute. In Matter of Jamie D. (59 NY2d 589), the Court of Appeals concluded that whether a knife comes within the scope of the statute can be determined on the basis of at least three alternative considerations: one, its own characteristics which show that it is primarily intended for use as a weapon; second, a modification which converts what would otherwise be a utensil into a weapon; and third, the circumstances of the possession which reveal that the possessor considers it a weapon and not an innocent utilitarian utensil (see, supra, at 592, 594). In light of this construction of the statute, defendant’s argument must be rejected.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.